UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:(Date of earliest event reported):January 31, 2014 Rock-Tenn Company (Exact name of registrant as specified in charter) Georgia 001-12613 62-0342590 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 504 Thrasher Street, Norcross, Georgia (Address of principal executive offices) (Zip Code) (770) 448-2193 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a vote of Security Holders (a)Annual Meeting of Shareholders The Company held its annual meeting of shareholders on January31, 2014 at which we submitted the following matters to a vote of our shareholders: (b)Election of Directors Votes cast for or withheld regarding four individuals nominated for election to serve on our board of directors for a term expiring in 2017 were as follows: For Withheld Broker Non-Vote J. Powell Brown Robert M. Chapman Terrell K. Crews Russell M. Currey Votes cast for or withheld regarding Steven C. Voorhees, who was nominated for election to serve on our board of directors for a term expiring in 2016, were as follows: For Withheld Broker Non-Vote Votes cast for or withheld regarding Jenny A. Hourihan, who was nominated for election to serve on our board of directors for a term expiring in 2015, were as follows: For Withheld Broker Non-Vote Additional directors, whose term of office as directors continued after the meeting, are as follows: Term expiring in 2016 Term expiring in 2015 G. Stephen Felker Timothy J. Bernlohr Lawrence L. Gellerstedt III Bettina M. Whyte (c)Other Matters Votes cast for or against, as well as the number of abstentions and broker non-votes regarding each other matter voted upon at the meeting, were as follows: For Against Abstain Broker Non-Vote Ratify the appointment of Ernst & Young LLP to Serve as independent registered public accounting firm of Rock-Tenn Company -0- Advisory vote on executive compensation Approve restated and amended articles of incorporation for Rock-Tenn Company to provide that all directors elected at or after the annual meeting of shareholders held in 2015 be elected on an annual basis and to consolidate other amendments that were previously made to the articles of incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROCK-TENN COMPANY (Registrant) Date: January 31, 2014 By: /s/ Robert B. McIntosh Robert B. McIntosh Executive Vice-President, General Counsel And Secretary
